The opinion of the court was delivered by
Garrison, J.
Plaintiff sued the township of Woodbridge for the damages occasioned by his carriage being overturned by a miry place in the highway. The action is founded upon the following statute: “That if any damage shall happen to any person or persons, his, her or their team, carriage or other property, by means of the insufficiency or want of repairs of any public road in any of the townships of this state, the person or persons sustaining such damage shall have the right to recover the same with costs in an action on the. case in any court of competent jurisdiction in this state, to be instituted by said person or persons, his, her or their executors or administrators, against such township by its corporate name.” Gen. Stat., p. 2844, § 192.
It was incumbent upon the plaintiff, under his state of demand, to prove by preponderance of testimony the want of repair in the highway to which he- ascribed his accident.
The state of. the case settled by the judge who tried the issue in the District Court of Perth Amboy without a jury *109fails to show that the plaintiff successfully sustained this burden, but, on the contrary, when taken in connection with his verdict, shows that the highway had just been repaired, and that the accident was attributable to natural causes, for which the defendant was not chargeable. There is nothing in the' case that suggests that this finding of fact is not supported by the testimony.
Under these circumstances the judgment of the District Court must be affirmed.